Citation Nr: 1732363	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  08-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected thoracolumbar chronic sprain and minimal degeneration, bulging and impingement (DDD) of the thoracic spine (hereinafter, "thoracic spine disorder").  

2.  Entitlement to a rating in excess of 10 percent for service-connected right carpal tunnel syndrome.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to March 20, 2017.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from April 1995 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, increased the rating for the Veteran's service-connected thoracic spine disorder to 20 percent, effective December 26, 2006; denied a rating in excess of 10 percent for right carpal tunnel syndrome; and denied entitlement to a TDIU rating.  

A subsequent October 2009 rating decision increased the rating for the Veteran's service-connected thoracic spine to 40 percent, effective November 9, 2006.  Since that grant does not represent a total grant of benefits sought on appeal, the increased rating claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board also notes that a recent May 2017 rating decision assigned the Veteran a TDIU, effective March 30, 2017.  However, as the Veteran had perfected an appeal on this issue prior to that effective date, the Board has construed the appellate issue as entitlement to this benefit prior to that date.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2010.  A transcript of that hearing is of record.  

The Board notes that the Veteran's appeal includes a complex procedural history, which included prior actions by the Board, as well as other issues in addition to those listed above.  However, the other issues have either been adjudicated to the extent that only the thoracic spine, right carpal tunnel syndrome, and TDIU claims remain in appellate status.  Most recently, the Board remanded these claims for further development in July 2014, to include new examinations.  Such examinations were accomplished in August 2015 and April 2017; and, for the reasons detailed below, the Board finds they are adequate for resolution of the appeal.  All other development directed by the July 2014 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that additional evidence pertinent to the appellate claims have been added to the record since the case was last adjudicated below via an August 2015 Supplemental Statement of the Case (SSOC).  However, by a statement dated in September 2016, the Veteran's then accredited representative waived the need for consideration of such evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304(c) (2016).


FINDINGS OF FACT

1.  The record does not reflect that during the pendency of this case the Veteran's service-connected thoracic spine disorder has been manifested by ankylosis, an associated neurological disability that would warrant a separate compensable rating, or incapacitating episodes as defined by VA regulations of at least 6 weeks duration during a 12 month period.

2.  The record does not reflect during the pendency of this case the Veteran's service-connected right carpal tunnel syndrome has been manifested by moderate incomplete paralysis.

3.  In addition to his thoracic spine disorder and right carpal tunnel syndrome, the Veteran is service connected for an adjustment disorder evaluated as 30 percent disabling prior to January 31, 2007, and 50 percent disabling thereafter; hemorrhoids, evaluated as noncompensable (zero percent) prior to March 1, 2012, and 20 percent disabling thereafter; a left knee disability evaluated as 10 percent disabling based upon limitation of motion since August 19, 2002, and a separate 10 percent rating based upon instability since December 29, 2006; a right knee disability also rated as 10 percent disabling based upon limitation of motion since August 19, 2002, as well as a separate 10 percent rating based upon instability since December 29, 2006; tinnitus, evaluated as 10 percent disabling since April 29, 2005; a right elbow disability, evaluated as 10 percent disabling since August 19, 2002; and a right wrist scar, evaluated as 10 percent disabling since August 3, 2009.

4.  The Veteran had an overall combined disability rating of 80 percent from November 9, 2006, to January 31, 2007; and a combined rating of 90 percent since January 31, 2007.

5.  It is factually ascertainable that the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities as of December 1, 2013, the day following his last day of gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the service-connected thoracic spine disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  The criteria for a rating in excess of 10 percent for the service-connected right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8515 (2016).

3.  The criteria for assignment of a TDIU as of December 1, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.7, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Board observes the Veteran has been provided with correspondence that informed him of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  

In addition, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the January 2010 Board hearing.  Nothing indicates he has identified the existence of any pertinent evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of his service-connected disabilities that are not reflected by the evidence already of record.

The Board also notes the Veteran has been accorded multiple VA examinations in conjunction with this case to include January 2007, May 2008, June 2009, March 2012, August 2015, and April 2017.  In pertinent part, the Board notes the Veteran has not questioned the qualifications of the VA examiners to provide competent medical evidence; has not identified any inaccuracies with respect to the most recent VA examinations; and has not reported his service-connected thoracic spine disorder or right carpal tunnel syndrome has increased in severity since the most recent examinations.  As such, the Board finds these examinations are adequate for resolution of this case.

The Board also notes, with respect to the January 2010 hearing, that Bryant v. Shinseki, 23 Vet. App. 488 (2010), held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the appellate claims, and asked questions to clarify the Veteran's contentions and medical treatment history.  As detailed above, the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his claims.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

Finally, the Veteran has not identified any current deficiency with respect to the notification and assistance he has received in this case, to include the conduct of his recent VA examinations or the January 2010 Board hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Thoracic Spine

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the Veteran's service-connected thoracic spine disorder has been manifested by pain and resulting functional impairment throughout the pendency of this case.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in this case.  Therefore, the Board must look to see if the record reflects there is or would be functional impairment during flare-ups of pain as to warrant a higher rating.  Further, it is noted that repetitive motion testing was conducted on VA examinations in an effort to stimulate the effect of pain during flare-ups.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine provides that a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R.          § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In this case, the Board has already acknowledged that the Veteran's service-connected thoracic spine disorder is manifested by pain and resulting functional impairment which included limitation of motion.  However, a thorough review of the evidence of record does not reflect his spine is manifested by ankylosis to include the January 2007 VA examination.  Moreover, VA examinations in May 2008, July 2009, August 2015, and April 2017 explicitly found he does not have ankylosis of the spine.  It is noted that the March 2012 VA examination does not appear to have made any pertinent findings regarding the thoracic spine.  Nevertheless, nothing in the other evidence of record, to include medical treatment records,  reflects he has ankylosis of the spine.  Therefore, a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In making the above determination, the Board was cognizant of the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on all of  the pertinent VA examinations are in accord with these requirements.  However, a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine is based upon whether ankylosis is present and not a specific range of motion.  As such, the Board finds no prejudice to the Veteran by adjudicating this claim without such testing being conducted on his VA examinations. 
The Board is also cognizant of the fact the record reflects the Veteran has taken medication for back pain, and Jones v. Shinseki, 26 Vet. App 56 (2012) held that in assigning a disability rating VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Although the use of medication is not explicitly considered in the rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, there is nothing in the record, to include the Veteran's own contentions, which suggests he would have developed ankylosis but for the use of medication.

The Board further acknowledges that Note (1) of the General Rating Formula for Diseases and Injuries of the Spine provides for a separate rating for associated neurologic impairment of a service-connected spine disorder.  However, a thorough review of the record does not reflect the Veteran's service-connected thoracic spine disorder has associated neurologic impairment that would warrant a separate compensable evaluation.  In pertinent part, here is no indication of such on the aforementioned VA medical examinations or the medical treatment records on file.  In fact, the August 2015 and April 2017 VA examinations explicitly found he did not have radiculopathy or other associated neurologic disorders.

The Board has also considered the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes in this case, which provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1).

The record does not reflect the Veteran's service-connected disorder is manifested by incapacitating episodes as defined by VA regulations.  He denied incapacitating episodes at the May 2008 and July 2009 VA examinations.  The more recent August 2015 and April 2017 VA examinations both found he did not have intervertebral disc syndrome and incapacitating episodes.  Further, a thorough review of the other evidence of record does not reflect he has period(s) of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician to include to the extent necessary for a rating in excess of 40 percent.  Moreover, as the regulatory definition for "incapacitating episode" contemplates treatment by a physician it is only logical such would or may include the use of medication.  As such, the holding of Jones, supra, is not applicable to this Formula.

Analysis - Right Carpal Tunnel Syndrome

The record reflects the Veteran is right hand dominant.  As such, his right side is considered the major upper extremity for VA evaluation purposes.

The Veteran's right carpal tunnel syndrome has been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515 (paralysis of the median nerve).  Under this Code, for the major side, mild incomplete paralysis warrants a 10 percent evaluation.  Moderate incomplete paralysis warrants a 30 percent evaluation.  Severe incomplete paralysis warrants a 50 percent rating.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand, pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm, flexion of wrist weakened, and pain with trophic disturbances, warrants a 70 percent evaluation. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In addition, the terms "mild," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704. Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

In this case, the Board acknowledges the Veteran has reported symptoms such as numbness and pain during the pendency of this case.  Nevertheless, a thorough review of the record indicates little or no functional impairment due to the right carpal tunnel syndrome in terms of incomplete paralysis; it is small in size, degree, or amount.  Stated another way, the record does not reflect the Veteran's service-connected right carpal tunnel syndrome has been manifested by moderate incomplete paralysis during the pendency of this case.

The Board notes that the January 2007 VA examination reflects in part, the Veteran's right wrist had range of motion of dorsiflexion to 65 degrees, palmar flexion to 75 degrees, radial deviation to 20 degrees and ulnar deviation to 40 degrees.  This indicates little or no decrease in motion compared to normal which is recognized as wrist dorsiflexion to 70 degrees, wrist palmar flexion to 80 degrees, wrist ulnar deviation to 45 degrees and wrist radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I.  There was also no evidence of fatigue, weakness, lack of endurance with repetitive use; and no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement.  Moreover, wrist flexor strength test was normal (5/5).

The Board acknowledges that the 2009 VA examination indicated decreased right wrist extension to 45 degrees, but the Veteran also had palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  In short, all other range of motion findings appear to be normal.  There was no further limitation with repeated testing.  Moreover, wrist and grip strength were normal (5/5); and vibratory sense and monofilament sense were both intact.

The subsequent March 2012 VA examination reflects the Veteran's right wrist had range of motion of extension to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees and ulnar deviation to 45 degrees.  There was no evidence of further limitation with repeated testing.  As such, there appears to be no limitation of motion of this joint compared to normal.  Additionally, there was no objective evidence of painful motion, pain at rest, deformity, malalignment, drainage, edema, effusion, instability, weakness, abnormal movement, or guarding of movement.  There was also no objective evidence of pain and paresthesia in the thumb, first two fingers and the radial-half of the ring finger; and no objective evidence of paresthesia and sensory deficits involving the entire palm area.  Wrist strength testing was normal (5/5).  Moreover, there was no objective evidence of difficulty performing pinch-grasping, writing, or holding small utensils.

The August 2015 VA examination reflects that strength was normal (5/5) throughout the right upper extremity, as were reflexes (2+) and sensory evaluation.  Further, the examination explicitly found there was no evidence of incomplete paralysis.

In view of the foregoing, as well as the other evidence to include medical treatment records, the Board finds the record does not reflect during the pendency of this case the Veteran's service-connected right carpal tunnel syndrome has been manifested by moderate incomplete paralysis.  As detailed above, the record indicates little or no functional impairment of the right upper extremity due to this disability; i.e., it is small in size, degree, or amount and not of average or medium quantity, quality, or extent.  Therefore, the Board finds he does not meet or nearly approximate the criteria for a rating in excess of 10 percent during the pendency of this case, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

The Board also notes, in light of Jones, supra, that it does not appear the Veteran has used medication for the specific purpose of treating his right carpal tunnel syndrome.  Moreover, even if the medications he does use, such as for pain, were for consideration there is no evidence, to include the Veteran's own contentions, that he would have had at least moderate incomplete paralysis but for this treatment.

Analysis - TDIU

The Board acknowledges that the May 2017 rating decision assigned a TDIU effective from March 20, 2017, the date his most recent VA Form 21-8940 (Application for Increased Compensation Based Upon Unemployability) was received.  However, the record reflects he submitted other VA Forms 21-8940 prior to that date, to include in January 2007 and April 2014; and his claim of entitlement to TDIU has been in appellate status since it was denied by the July 2007 rating decision.  Therefore, the Board finds it must determine whether it was factually ascertainable prior to Mach 20, 2017, that the Veteran met the criteria for assignment of a TDIU.  See Hurd v. West, 13 Vet. App. 449 (2000); Hazan v. Gober, 10 Vet. App. 511 (1992).

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R.                 § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In addition to his thoracic spine disorder and right carpal tunnel syndrome, the Veteran is service connected for an adjustment disorder evaluated as 30 percent disabling prior to January 31, 2007, and 50 percent disabling thereafter; hemorrhoids, evaluated as noncompensable (zero percent) prior to March 1, 2012, and 20 percent disabling thereafter; a left knee disability evaluated as 10 percent disabling based upon limitation of motion since August 19, 2002, and a separate 10 percent rating based upon instability since December 29, 2006; a right knee disability also rated as 10 percent disabling based upon limitation of motion since August 19, 2002, as well as a separate 10 percent rating based upon instability since December 29, 2006; tinnitus, evaluated as 10 percent disabling since April 29, 2005; a right elbow disability, evaluated as 10 percent disabling since August 19, 2002; and a right wrist scar, evaluated as 10 percent disabling since August 3, 2009.

The Veteran had an overall combined disability rating of 80 percent from November 9, 2006, to January 31, 2007; and a combined rating of 90 percent since January 31, 2007.  The Veteran satisfies the schedular requirements for consideration of a TDIU, during the pendency of this case.  Thus, the Board must now determine whether it was factually ascertainable he was unable to obtain and/or maintain substantially gainful employment prior to March 20, 2017.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to a claimant's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the record reflects the Veteran has a high school education, as well as additional training as an electrician on helicopters.  Further, the record reflects he is presently unemployed.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra.

The Board acknowledges the Social Security Administration (SSA) determined in a September 2010 decision that the Veteran was entitled to disability benefits from March 1, 2008.  Among other things, this decision took into account the impairment from his thoracic spine, knee, and acquired psychiatric disorder.  The SSA determined that the Veteran did have the residual functional capacity to perform sedentary work with specified limitations.  Nevertheless, the SSA found he was unable to perform any past relevant work; and that acquired job skills do did not transfer to other occupations within his residual functional capacity.  Moreover, the SSA concluded that consideration the Veteran's age, education, work experience, and residual functional capacity, there are no jobs that exist in significant numbers in the national economy that he could perform.  

The Board notes it is not bound by the determination reached by SSA.  Further, SSA took into account factors such as the Veteran's age which is not for consideration in determining his entitlement to a TDIU. 

The Board also takes note of the fact the record reflects the Veteran was consistently employed in a full- or part-time capacity prior to December 1, 2013.  In a February 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that he had become too disabled to work in October 2013 and that he was last employed at the motorcycle shop in November 2013.  The evidence of record reflects he worked as a helicopter technician from 2002 until January 2005; and his employer reports he left on his own initiative.  From 2005 to 2007, he worked in real estate.  Thereafter, from September 2007 until November 30, 2013, he worked at a motorcycle shop with various duties including customer service and sales.  

Information provided form the helicopter company reflects the Veteran left on his own accord from that employment, and had worked a full-time schedule.  Thereafter, information provided by the motorcycle shop in February 2008 reflects he was working 8 hours a day, 40 hours a week; although it was noted he had missed time due to illness.  The motorcycle shop subsequently reported in December 2008 that he was working 4 to 6 hours a day, 27 hours a week on average.  In March 2017, the motorcycle shop reported that during his last year of employment from November 2012 to November 2013, he had worked a total of 280 hours.  Further, the information provided by the motorcycle shop reflects the decrease in hours, as well as adjustment of duties, was due to impairment caused by the Veteran's service-connected physical disabilities.

Despite the foregoing, the Board notes that the motorcycle shop did not report there was any change in the Veteran's work hours and/or duties due to his service-connected adjustment disorder.  Moreover, various VA examinations, to include in 2007, 2009, 2012, and a January 2013 VA medical opinion, contain opinions to the effect that while the Veteran's service-connected disabilities precluded physical employment they did not preclude sedentary employment.  

The August 2015 VA examinations of the thoracic spine also includes an opinion that the Veteran's service connected condition alone did not render him unable to secure or follow a substantially gainful occupation and did not affect his ability to perform the sedentary tasks associated with employment, to include but not be limited to the ability to communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact, and communicate with coworkers and/or customers.  Similar opinions were expressed on the August 2015 VA examination of the right carpal tunnel syndrome, as well as the more recent April 2017 VA examination; although the latter did note the Veteran endorsed difficulties with concentration, remembering and interacting with others due to mental distraction related to pain and side effects of "foggie thinking" and "irritability" related to side effects of his pain medications.

The Board notes, however, it is not clear to what extent the combined effect of all of the Veteran's service-connected disabilities had upon his employability, to include the addition of the impairment related to his adjustment disorder with his physical disabilities.  In pertinent part, an April 2017 VA psychiatric examination noted that his adjustment disorder was manifested by, among other things, difficulty in establishing and maintaining effective work and social relationships.  Moreover, he reported difficulties related to chronic pain often contributed to stress in the workplace and could manifest as irritability towards customers, co-workers; and that he had had struggles with concentration related to chronic pain that impacted work capacity.  His adjustment disorder is recognized as being due to the pain he experiences from his service-connected physical disabilities.  

Based upon the findings of the aforementioned April 2017 VA psychiatric examination, as well as other pertinet evidence of record, it appears that following his last date of employment on November 30, 2013, of the Veteran's service-connected disabilities, to include his adjustment disorder, would have resulted in impairment transitioning to the type of sedentary employment consistent with his education and work experience.  This level of impairment indicates that no more than marginal employment would have been possible from this period.  Under the law, marginal employment does not constitute substantially gainful employment.  

The Board also reiterates that the law mandates resolving all reasonable doubt in favor of the Veteran, to include degree of disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

In view of the foregoing, the Board finds the record reflects it was factually ascertainable as of December 1, 2013, that the Veteran was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, he is entitled to a TDIU from this date.


ORDER

Entitlement to a rating in excess of 40 percent for service-connected thoracic spine disorder is denied.

Entitlement to a rating in excess of 10 percent for service-connected right carpal tunnel syndrome is denied.

Entitlement to a TDIU due to service-connected disability is granted from December 1, 2013, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


